DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 190 (paragraph 0071).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:
(line 1) “wherein the telescoping hoisting structure has the ability” should be changed to “wherein the telescoping hoisting structure has an ability”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an injector manipulating device” in claim 9, and “a telescoping hoisting structure” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 19 recite the limitations “a manipulating device” and “a drive mechanism”, respectively, which have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the disclosure is devoid of any structure that performs the function in the claims, the structure described in the specification does not perform the entire function in the claims, or no association between the structure and the function can be found in the specification.  The boundaries of these claim limitations are ambiguous; therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 17 recites the limitation "the tower" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is needed.
Claim 20 recites the limitation "the rig" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Clarification is needed.
Claims 5-7 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2018/0016855).
As concerns claim 1, Lee shows a coil tubing tower structure (100), comprising a base (101) and a tower structure (117, 133), wherein the tower structure comprises a plurality of intermediate units (Fig. 1 & 5-7; paragraph 0017 & 0020).
As concerns claim 3, Lee shows wherein a well control equipment (109) is secured (indirectly) at the top of each intermediate unit.
As concerns claim 4, Lee shows wherein the well control equipment is secured (indirectly) at the top of each intermediate unit by a manipulating device (126).
As concerns claim 5, Lee shows wherein the manipulating device has an ability of holding the well control equipment (paragraph 0018).
As concerns claim 6, Lee shows wherein the manipulating device has an ability of raising and lowering the well control equipment (paragraph 0018).
As concerns claim 7, Lee shows wherein the manipulating device has an ability taking the well control equipment overhole or offhole (paragraph 0018).
As concerns claim 8, Lee shows an injector (127).
As concerns claim 9, Lee shows wherein the injector is operated by an injector manipulating device (129).
As concerns claim 10, Lee shows wherein the injector manipulating device has an ability to pick up, articulate, move the injector (paragraph 0019).
As concerns claim 11, Lee shows a telescoping hoisting structure (233).
As concerns claim 12, Lee shows wherein the telescoping hoisting structure has an ability to move to multiple positions (paragraph 0021).
As concerns claim 13, Lee shows a process of using a telescoping equipment device (233) comprising picking up a bottom hole assembly (139) using one or more sections (237, 239) to a height suitable to place the bottom hole assembly in a wellbore (16), wherein transport modularly remains in the sections (Fig. 1 & 8; paragraph 0019 & 0021).
As concerns claim 17, Lee shows wherein the bottom hole assembly is stored on the tower (117).
As concerns claim 18, Lee shows wherein the telescoping equipment device stores the bottom hole assembly in a mouse hole (paragraph 0021).
As concerns claim 19, Lee shows picking up a bottom hole assembly comprising utilizing a drive mechanism to pick up the bottom hole assembly from storage in a mouse hole (paragraph 0021).
As concerns claim 20, Lee shows a cartridge-style reel system (Fig. 1 & 2; paragraph 0016) comprising placing shipping reels (coiled tubing reel) in a cartridge holder (111); wherein the cartridge holder is capable of being installed in the rig (100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. alone.
As concerns claim 2, Lee discloses the claimed invention except for wherein the length of each of the plurality of intermediate units is about 50 feet.  It would have been an obvious matter of design choice to have constructed the plurality of intermediate units such that each one is about 50 feet, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to constructing the plurality of intermediate units such that each one has a length which is different than about 50 feet.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with each of the plurality of intermediate units having a length which is different than about 50 feet because the well control equipment and the injector would still have been capable of being manipulated in the tower structure.  Additionally, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  Thus, one of ordinary skill in the art would have recognized that constructing the plurality of intermediate units such that each one is about 50 feet would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Lee to obtain the invention as specified in the claim.
As concerns claims 14-16, Lee discloses the claimed invention except for wherein the sections are about 50 feet in height, wherein the height is at least 200 feet and wherein the bottom hole assembly is about 100 feet in height.  It would have been an obvious matter of design choice to have constructed the sections such that each one is about 50 feet in height to accommodate the bottom hole assembly having a height of about 100 feet, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to constructing the sections such that each one has a height which is different than about 50 feet to accommodate the bottom hole assembly having a height which is different than about 100 feet.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with each of the sections having a height which is different than about 50 feet because the bottom hole assembly would still have been capable of being manipulated in the tower.  Additionally, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  Thus, one of ordinary skill in the art would have recognized that constructing the sections such that each one is about 50 feet in height to accommodate the bottom hole assembly having a height of about 100 feet would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Lee to obtain the invention as specified in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zachariasen et al. (2015/0315861) shows a cartridge-style reel system (Fig. 9-16) comprising placing shipping reels (29) in a cartridge holder (29’); wherein the cartridge holder is capable of being installed in the rig (23, 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679